Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in reply to the arguments presented in the AFCP, filed 1/25/2022.

1.	Applicants argue that 
Having incubator rotational centers offset from a drive shaft, however, is not what the presently claimed configuration requires. Instead, in the claimed configuration the platform is provided at a position offset with respect to a center of a drive shaft, with the culture vessel in only surface contact with the platform. As a result, in the claimed configuration, the culture vessel does not make a purely circular motion; it is only the platform that does so. Indeed, the culture vessel makes a motion according to the offset; this is simply not present in nor taught/suggested by Suzuki (or any of the remaining cited references, even when considered in combination).

	In reply, and contrary to the arguments, Suzuki does in fact disclose the bottom surface of a culture vessel is only in surface contact with the platform and also discloses the platform is provided at a position offset with respect to a center of a drive shaft and makes a circular motion in a horizontal plane (as is currently claimed).  Suzuki Figure 7 is provided below. The bottom is only in contact with the platform. Contrary to further arguments, current claim 9 requires the platform make a circular motion in a horizontal plane (the claimed “making a circulation in a horizontal plane”)  and that is what the Suzuki platform in contact with the bottom surface of the culture vessel does. The 
    PNG
    media_image1.png
    443
    636
    media_image1.png
    Greyscale


As can be seen, the circular motion of the platform in a horizontal plane is clearly set forth by M and Q. Further, any one of individual platforms is provided at a position offset with respect to the center of a drive shaft (Q).  

	2.	Applicants argue that 
Still further, in the configuration of Suzuki, the cells are adhered to a bottom of its incubator (38) and cultured. Stated otherwise, the incubator (38) of Suzuki does not contain a scaffold—let alone a three-dimensional porous scaffold, a feature further required in the presently claimed configuration. Instead, in Suzuki, its incubator (38) makes a purely circular motion to apply a centrifugal force to its cells. In this manner, the cells of Suzuki are discharged to an outside of its incubator (38) (see tube connection member (18) herein-above). In stark contrast, via the presently claimed configuration, cells are supported by a three-dimensional porous scaffold and cultured. Specifically, a vertical vibration is applied to the three-dimensional porous scaffold and cells (as detailed in Applicant’s 

	In reply and contrary to the arguments, Zohar (WO 2012/140519), not Suzuki, is cited for teaching the cells are cultured on a porous matrix [055], [096] (the claimed “porous scaffold” sealed in a culture vessel (see, figure 9B and 9C, showing the culture vessel is sealed).

	3.	Applicants argue that 

Notably, with respect to the secondarily-relied upon Zohar, allegedly describing the provision of a vibration treatment on cultured cells, the Office Action (see Page 3 thereof) appears to allege that Figure 9B-C thereof also illustrate a culture vessel at a position offset with respect to a drive shaft. Applicant respectfully disagrees with this characterization of Zohar. Indeed, from Applicant’s review of the cited figures of Zohar and others, the configuration illustrated appears comparable to that of Kasuto (previously argued), in Zohar’s embodiments of a reciprocating device all involve movement of its basket or carrier in a purely circular motion. Still further, the rotational components of Zohar are, much like those of Kasuto, not in surface contact with its basket or carrier. Thus, much like Kasuto, Zohar (even if considered in combination with Suzuki) remains deficient relative to the presently claimed configuration, as amended herein for clarifying purposes only.

	In reply, and contrary to the arguments, Suzuki, not Zohar or Kasuto, is cited for teaching a platform offset with respect to the center of a drive shaft. Contrary to further arguments, Suzuki, not Zohar or Kasuto, clearly shows the platform is in contact with the bottom of the vessel. By “rotational components” applicants are presumably referring to the claimed platform. Kasuto is cited for disclosing the releasing agent can be an enzyme can be such as TryoLE™ also comprising a calcium chelator (the claimed EDTA) [0095].

4.	Applicants argue that



	In reply, and contrary to the arguments, Hedrick is cited for disclosing methods and systems for separating and concentrating cells (column 2, lines 60-65). Hedrick discloses the washed adipose tissue and the tissue disaggregation agent may be agitated by rotating the entire collection chamber through an arc of approximately 90 degrees (column 19, bottom paragraph through column 20, top paragraph). Hedrick therefore teaches disaggregation by rotation (the claimed circular motion in a horizontal plane) (claim 9, part 3). 
	Hedrick also discloses utilization of Blendzyme3® (a combination of collagenase | and Il and thermolysin (caseinase) (column 19, lines 45- 49)) and that (column 19, lines 12- 56) “the disaggregation agent may be any disaggregation agent known to one of skill in the art and include neutral proteases, collagenase, trypsin, lipase, hyaluronidase, deoxyribonuclease, members of the Blendzyme3® enzyme mixture family, e.g., Liberase H1, pepsin, ultrasonic or other physical energy, lasers, microwaves, other mechanical devices and/or combinations thereof.” Hedrick discloses a preferred disaggregation agent of the invention is collagenase (column 19, lines 19- 20). 
	Therefore, contrary to arguments, Hedrick discloses the enzyme is used and coupled with an applied vibration in order to harvest the cells.  The utilization of 

5.	Applicants have not argued the rejection of the dependent claims.

/PETER PARAS JR/Supervisory Patent Examiner, Art Unit 1632